DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. US 20190068352 in view of Khoryaev et al. US 20180212733 in view of Hwang et al. US 10,547,427 in view of Yeo et al. US 20200028640 in view of Islam et al. US 20180063865.

Regarding claim 1, A base station apparatus (Figure 1, element 104) for communicating with a terminal apparatus (element 108), the base station apparatus comprising: a downlink reference signal generator (processing module, Figure 31, element 3114) configured to generate a first demodulation reference signal and a second demodulation reference signal that are reference signals used to demodulate a data signal (eNodeB multiplexes DM-RSs for different antenna ports on an OFDM symbol and transmits the OFDM symbol using an extended PDCCH, Abstract); and a radio transmitter (transceiver module, Figure 31, element 3116) configured to transmit the first demodulation reference signal, the second demodulation reference signal, and control information to the terminal apparatus, wherein the control information includes parameters regarding the first demodulation reference signal and parameters regarding the second demodulation reference signal, the parameters regarding the first demodulation reference signal include information for deriving an antenna port index, the parameters regarding the second demodulation reference signal include information for deriving an antenna port number (eNodeB multiplexes DM-RSs for different antenna ports on an OFDM symbol and transmits the OFDM symbol using an extended PDCCH, DMRS patterns within one OFDM symbol, two antenna ports defined within one symbol, para. 0055).
Xiong does not explicitly disclose the first demodulation reference signal is mapped before the second demodulation reference signal in the slot.  Khoryaev discloses DRMS transmissions takes place in multiple symbols in each slot, para. 0122.  At the time of the filing of the invention it would have been obvious to modify Xiong to include mapping signals in a time slot in order, one before the other.  One of ordinary skill in the art would have been motivated to do so to facilitate better channel estimation, para. 0029.
Xiong and Khoryaev do not disclose time domain density or a frequency domain density with which demodulation reference signals are mapped into a slot.  Hwang discloses appropriate position distribution for DMRS and a method for determining DMRS density, column 32, lines 43-50.  Before the effective filing date it would have been obvious to include DMRS density as in Hwang.  One of ordinary skill in the art would be motivated to do so for proper subcarrier transmission to support increase of transmission rate and connection devices, column 1, lines 32-42.
Xiong and Khoryaev and Hwang do not disclose a minislot and wherein a time duration length of the minislot is one of 2, 4, or 7 OFDM symbols.  Yeo discloses configuring, transmitting and receiving a demodulation reference signal (DMRS), para. 0317,0351.  Yeo also discloses the resources for DMRS transmission are transmitted in Nos. 3, 4, 9, 10 OFDM symbols, para. 0420.  Before the effective filing date it would have been obvious to include the DMRS resources as in Yeo.  One of ordinary skill in the art would be motivated to do this to enablesvarious channel and interference estimation, para. 0317,0351.
Xiong and Khoryaev and Hwang and Yeo do not disclose and a first mapping pattern of the first demodulation reference signal and a second mapping pattern of the second demodulation reference signal are different.  Islam discloses different DMRS sequences or DMRS patterns may be used to indicate the presence of different traffic, para 0053, 0058.  Before the effective filing date it would have been obvious to include the DMRS patterns as in Islam.  One of ordinary skill in the art would be motivated to do this to reduce the amount of monitoring needed in a certain period of time or in a certain frequency band, Abstract.
Claims 5, 9-10 are rejected under the same rationale.



Allowable Subject Matter
Claims 2-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468